Citation Nr: 1137030	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-25 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss of the right ear.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss of the left ear.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection a right knee disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection a left knee disability.

5.  Entitlement to service connection for hearing loss of the right ear.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and J.S.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2008, a statement of the case was issued in July 2009, and a substantive appeal was received in July 2009.

In August 2010, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.

The Board notes that RO adjudications of the Veteran's claims have referred to the Veteran's bilateral ear hearing loss claims as a single issue.  As discussed below, however, the contentions, evidentiary picture, and dispositions are significantly different for the right ear claim as compared to the left ear.  Accordingly, to permit the most appropriate consideration of the distinct matters in this case involving the right ear versus left ear hearing loss, the Board has separated the issues to deal with them separately as reflected above.

Additionally, the Board observes that the knee issues in this case have been listed in RO adjudications as featuring claims of entitlement to service connection for osteoarthritis.  However, the Veteran's contentions have clarified that his claim generally contemplates a more broad knee disability picture associated with the knee symptoms and injuries upon which his claim is based.  The Board has rephrased the knee issues accordingly, as reflected above.

The issues of entitlement to service connection for right knee and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for left ear hearing loss was denied in a June 2006 RO determination because the evidence showed no hearing loss disability in the left ear for VA compensation purposes; the Veteran did not file a timely appeal of that determination.

2.  Evidence received since June 2006 in connection with the claim of entitlement to service connection for left ear hearing loss is either cumulative or redundant of evidence of record in June 2006, does not relate to an unestablished fact necessary to substantiate the claim, or does not raise a reasonable possibility of substantiating the claim.

3.  Service connection for right ear hearing loss, right knee disability, and left knee disability was denied by the RO in a June 2006 rating decision; the Veteran did not file a timely appeal of that determination.

4.  Certain evidence received since the June 2006 rating decision in connection with the claims of entitlement to service connection for right ear hearing loss, right knee disability, and left knee disability is not cumulative or redundant of evidence of record in June 2006 with regard to those claims and relates to unestablished facts necessary to substantiate the claims.

5.  The Veteran's right ear hearing loss disability is causally related to his active duty service.


CONCLUSIONS OF LAW

1.  The June 2006 RO decision, which denied entitlement to service connection for left ear hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  New and material evidence has not been received since the June 2006 RO decision pertaining to the claim of entitlement to service connection for left ear hearing loss; and thus, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The June 2006 RO decision, which denied entitlement to service connection for right ear hearing loss, right knee disability, left knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  New and material evidence has been received since the June 2006 RO rating decision pertaining to the claim of entitlement service connection for right ear hearing loss, right knee disability, and left knee disability; thus, these issues are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  Right ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

The only final decision adverse to the Veteran made by the Board at this time is the denial of the petition to reopen a prior final denial with regard to the issue of entitlement to service connection for left ear hearing loss.  The Board need only consider the matter of VCAA compliance with regard to that specific issue at this time, and the Board now turns to consideration of such compliance accordingly.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  A letter to the Veteran in January 2008 fully and adequately advised the Veteran of the duties of the parties to furnish evidence, the evidence necessary to reopen and substantiate his claim (including with regard to the submission of new and material evidence), and the manner of assigning disability ratings and effective dates.  See generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  No further notice to the Veteran is necessary.

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  The record includes service personnel and treatment records, VA treatment records, private treatment records, as well as statements and testimony from the Veteran and witnesses.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  In this case, the Board finds that a VA examination is not necessary, since no new and material evidence has been received to reopen the claim.  See 38 C.F.R. § 3.159(c)(4)(iii).

New and Material Evidence

In a June 2006 decision, the RO denied the Veteran's claims of entitlement to service connection for hearing loss in both ears and for disability of both knees.  In arriving at this decision, the RO reviewed the in-service and post-service medical records to find that the evidence did not show incurrence of chronic hearing loss disability or any chronic knee disability during service or within any presumptive period thereafter.  The June 2006 RO rating decision further found that the evidence did not support finding that the Veteran had any chronic hearing loss disability of the left ear.  The Veteran was informed of his appellate rights in connection with this June 2006  denial when the decision was mailed to him on June 5, 2006; that mailing including VA Form 21-4107 with notification of appellate rights.  He did not appeal the decision.  The June 2006 rating decision therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2010).

Claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  In June 2007, the appellant submitted a request to reopen the claims of entitlement to service connection for hearing loss of both ears and disability of both knees; the request was received at the RO on June 27, 2007, and was therefore not within the one-year time limit for filing a notice of disagreement.  Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

In a September 2008 rating decision, the RO reopened the claims of entitlement to service connection for hearing loss for both ears, and denied the issues on the merits.  With regard to the knee issues, the September 2008 rating decision found that no new and material evidence had been received sufficient to reopen the claims.  The July 2009 statement of the case adjudicated the issues in essentially the same manner with the same dispositions.  In any event, the Board is not bound by the RO determinations and must nevertheless consider whether new and material evidence has been received to reopen the claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Court has held VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The June 2006 RO rating decision is the most recent final disallowance of the claims involving entitlement to service connection for hearing loss of both ears and disability of both knees.

The definition of 'new and material evidence' as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This new regulation provides: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156(a)).  This latest definition of new and material evidence only applies to a claim to reopen a finally decided claim received by the VA on or after August 29, 2001.  Id.  As the appellant filed the request to reopen in June 2007, the revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the prior final denial included service treatment records and post-service medical records.  Evidence added to the record since the prior final denial features, most significantly, a substantial amount of new lay testimony including in written lay statements and at the Veteran's Board hearing (with testimony from both the Veteran and a witness).  The Board finds that the new testimony of record presents new details constituting new and material evidence with regard to the Veteran's claims concerning the right ear hearing loss and disability of both knees.  The Board finds that the new evidence added to the record since the prior final denial does not present any new details constituting new and material evidence with regard to the Veteran's claim concerning the left ear.

Left Ear Hearing Loss

The basis of the June 2006 RO denial of entitlement to service connection for hearing loss included, with regard specifically to the left ear, finding that the Veteran did not have a hearing loss disability in the left ear (reflected in the private medical records submitted by the Veteran).

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

After reviewing the newly received evidence in the context of the basis for the prior final denial, the Board is unable to view such evidence as new and material to the left ear hearing loss claim.  While certain submitted items are new, in that they were not of record at the time of the June 2006 denial, they do not offer any evidence indicating that the Veteran's hearing acuity in the left ear meets the VA criteria to be considered hearing loss disability.  In fact, the July 2008 and March 2009 VA examination reports contain specific audiometric testing results showing that none of the pertinent left ear thresholds were 40 decibels or greater, and only two of the pertinent left ear thresholds were 26 decibels or greater.  None of the evidence submitted since the prior final denial indicates that the Veteran's hearing acuity in the left ear has ever met the audiometric threshold criteria to be considered disabling for VA compensation purposes.

The Board finds that new and material evidence has not been received with regard to the claim of entitlement to service connection for left ear hearing loss because the additional evidence does not establish that the Veteran's left ear hearing acuity has ever met the criteria to be considered disabling for VA compensation purposes.  None of the new evidence raises any reasonable possibility of substantiating the claim, as service connection cannot be granted for left ear hearing loss in the absence of a showing that left ear hearing loss disability exists.  In the absence of proof of a present disability, there can be no valid claim for service connection (for the left ear hearing loss) as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

The additional evidence is not material because it does not pertain to any unestablished fact in a manner to substantiate the claim of service connection for hearing loss of the left ear; it does not present any reasonable possibility of substantiating the claim.  Without new and material evidence, the application to reopen the claim of left ear hearing loss must be denied.

In sum, the Board finds that new and material evidence has not been submitted since the June 2006 RO decision with regard to the claim of entitlement to service connection for hearing loss of the left ear.  Thus, the claim for service connection for left ear hearing loss may not be reopened, and the June 2006 RO decision remains final.

Right Ear Hearing Loss

The lay testimony added to the record, including the testimony of the Veteran and a witness at the August 2010 Board hearing, presents competent evidence indicating that the Veteran has experienced symptoms of hearing loss in his right ear since the time of his military service.  The Veteran and the witness testified at the Board hearing that the Veteran consistently failed hearing tests conducted by his post-service employer beginning within a year of his separation from service.  Furthermore, since the time of the prior final denial, the Veteran was recently granted entitlement to service connection for tinnitus on the basis of his in-service exposure to acoustic trauma in a June 2009 RO rating decision; this decision reflects VA's acceptance that the Veteran's ears were in some manner damaged due to in-service trauma (as indicated in a May 2009 VA audiological examination report).  Presumed credible for the purposes of this analysis, the Board finds that the new evidence speaks to essential facts that were unestablished as of the time of the prior final denial of entitlement to service connection for hearing loss of the right ear: that (1) there has been a continuity of chronic hearing loss symptomatology from the time of the Veteran's military service through the present, and (2) that the Veteran experienced permanent damage of some manner to the ears from in-service exposure to acoustic trauma.

The Board finds that this new evidence must be considered to have presented new and material evidence to the claim of entitlement to service connection for right ear hearing loss.  Essential bases for the prior final denial of the claim included the absence of evidence establishing symptomatic hearing loss during service or within a year thereafter, the absence of evidence establishing a link or continuity between current hearing loss and service, and the absence of evidence establishing that chronic damage to the Veteran's ears occurred during the Veteran's military service.  The new evidence relates to these unestablished facts in a manner reasonably supportive of the Veteran's claim of entitlement to service connection for right ear hearing loss.

Knees

With regard to the Veteran's claims of entitlement to service connection for disabilities of the left knee and the right knee, the Board also finds that new and material evidence has been submitted.  The lay testimony added to the record since the prior final decision, including at the August 2010 Board hearing, presents new details concerning the Veteran's account of an in-service left knee injury and subsequent chronic in-service 'giving way' of the left knee that continued continuously through the time of the documented July 1983 diagnosis of a left knee disability and through the present time.  Furthermore, the Board notes that the witness added some new detail to the record concerning observing the Veteran favoring his left leg from the earliest time they worked together approximately one year following the Veteran's discharge from service; the witness further observed that the Veteran's problems with his left leg resulted in the Veteran occasionally falling to the floor as he was walking.

The Board finds that this competent lay testimony, presumed to be credible for the purposes of this analysis, speaks to essential facts that were unestablished as of the time of the prior final denial of entitlement to service connection for disability of the right and left knees.  The testimony indicates that the Veteran had continuous lay-observable symptomatic left knee disability at least as early as 1978 or earlier, within approximately one year following his separation from military service and continuing through the present time.  Additionally, the new testimony concerning the Veteran's left knee symptoms indicate that they manifested in observable favoring of the left leg and several instances of falling as early as at least 1978, which is pertinent to the contention that such left knee disability has put additional stress on the right knee for many years, potentially contributing to causing the claimed right knee disability.

The Board finds that this new evidence must be considered to have presented new and material evidence to the claims of entitlement to service connection for disabilities of the left knee and the right knee.  Essential bases for the prior final denial of the claims included the absence of evidence establishing symptomatic chronic left knee disability during service or for many years following service, and an absence of evidence establishing a link or continuity between current left knee disability and service.  Deficiencies in the evidence pertaining to the Veteran's left knee claim were also key elements of the denial of the claim of entitlement to service connection for right knee disability, which was denied in part on the basis that the left knee disability was not established to be related to service.  The new evidence indicating that left knee symptoms manifested in falls and observable favoring of the left leg at least as early as 1978, reasonably understood to potentially contribute stress to the right knee, further relates to an unestablished pertinent fact in the Veteran's claim of entitlement to service connection for right knee disability.  The new evidence relates to these unestablished facts in a manner reasonably supportive of the Veteran's claims of entitlement to service connection for disabilities of the left knee and the right knee.

The Board briefly observes that the claims file contains a copy of an October 1974 service treatment record showing an in-service left knee injury.  A note has been attached to this record, apparently by the RO, indicating that the record was submitted by the Veteran in 2008.  The Board acknowledges that certain regulatory provisions specifically apply in cases in which pertinent service records are obtained after a claim for service connection has been denied.  However, notwithstanding the handwritten note attached to the pertinent October 1974 service treatment record, the Board notes that the RO's June 2006 denial clearly refers to this evidence by specific day, month, and general content (although finding that the year was illegible).  Therefore, it appears that this service treatment report was of record at the time of the prior final denial; this service record therefore does not alter the analysis to reopen the knee issues at this time.  In any event, as the Board finds that new and material evidence has otherwise been submitted sufficient to reopen the knee claims, there is no possible detriment to the Veteran from this determination at this time.

New and Material Evidence Conclusion

For the reasons stated above, the Board finds that the new testimony presents new and material evidence to the claims of entitlement to service connection for right ear hearing loss and for disability of the right and left knees.  The Board views the new evidence as new and material to these claims, as it includes new information relating to unestablished facts in a manner reasonably supportive of the claims.  The claims have therefore been reopened.  The right ear hearing loss claim will be addressed on the merits in this decision, below.  After further development, the underlying merits of the left and right knee claims will be considered.

As discussed above, the single matter of entitlement to service connection for hearing loss of the left ear is not reopened, and the prior final denial remains final with regard to this specific issue.

Entitlement to Service Connection for Right Ear Hearing Loss

This appeal features a claim of entitlement to service connection for right ear hearing loss.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

There is evidence confirming a current hearing loss disability in the right ear specifically, as shown by findings on VA examination in March 2009 and in July 2008.  The remaining question for consideration is whether there is a link or nexus to his service.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385 . . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for disability under 38 C.F.R. § 3.385, and (b) post- service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Briefly, the Board notes that the Veteran has established that he was exposed to significant acoustic trauma during his military service, and that the in-service acoustic trauma was sufficiently substantial to cause chronic disability of the Veteran's ears.  In this regard, the Board notes that a June 2009 RO rating decision granted service connection for tinnitus on the basis of the Veteran's in-service acoustic trauma.

The March 2009 VA examination report addressing the etiology of the Veteran's right ear hearing loss directs attention to the presence of a cholesteatoma currently affecting the Veteran's right ear hearing.  The March 2009 VA examination report states that "it is not likely that the noise exposure contributed to his hearing loss."  However, the report also states that "he had a mixed hearing loss while in the service consistent with chronic ear disease and it is unlikely that his cholesteatoma is secondary to any trauma or incident while in the service."  The Board finds this indication that the findings are consistent with chronic ear disability during service is confusing in light of the negative etiology opinion.  It appears probable, but it is not clear, that the March 2009 VA examination report attributes the current hearing loss primarily to a cholesteatoma in the right ear, and found that the hearing loss was not related military service because the cholesteatoma was not linked to military service.

The Board further observes that an August 2008 VA audiological examination report indicates that "it appears that the patient already had a right sided conductive hearing loss at the time of his enlistment in the Army by audiogram in 1974."  This opinion adds some additional uncertainty to the record; the Board briefly observes that the Veteran is presumed to have been in sound condition at the time of his acceptance into military service, and manifestations of a pertinent right ear pathology during service could be supportive of the Veteran's claim of entitlement to service connection.

The Veteran contends that he experienced hearing loss symptoms long before the diagnosis of the cholesteatoma.  A January 1999 private medical report indicates that the cholesteatoma did not exist in 1999, and the witness lay testimony in this case (including the witness testimony presented at the Veteran's August 2010 Board hearing) indicates that the Veteran has had noticeable hearing loss problems since the time of his separation from military service.  The Board notes that the witness testimony at the Veteran's August 2010 Board hearing indicates that the Veteran consistently failed hearing tests administered by his employer since his first year following service in 1978.

The Veteran's service treatment records contain multiple sets of audiological testing results with hearing thresholds recorded at various times.  The Board briefly notes that the audiometric testing thresholds fluctuate in different tests at various times during service.  Significantly, the Board observes that the hearing thresholds at the separation examination in April 1977 were higher (reflecting worsened hearing acuity) than at the May 1974 induction examination at 500 Hz, 1000 Hz, and 4000 Hz; the hearing thresholds were not improved at any frequency (and testing was not performed at 3000 Hz at induction).  The Board observes that the Veteran's right ear audiometric thresholds at the time of the separation examination, relative to the induction examination, had increased 10 decibels at 500 Hz, 10 decibels at 1000 Hz, and 20 decibels at 4000 Hz.  At separation, the Veteran's right ear audiometric threshold exceeded 25 decibels at one frequency, was exactly 25 decibels at another, and was within 5 decibels of that level in a third frequency.

The Board observes that the increase in hearing thresholds appear to have been substantial and brought the Veteran reasonably near to the criteria for hearing loss disability during service.  Although the Veteran did not meet the criteria for hearing loss disability and denied experiencing any noticeable hearing loss at the time of his April 1977 service separation examination, the Board considers the objective evidence of the upward shifts in the Veteran's hearing thresholds during his active duty service to be evidence supportive of his claim;  this evidence tends to support his contention that his chronic hearing loss may be etiologically linked to the acoustic trauma of his active duty service.  The Board finds that the contemporaneous evidence from service does not confirm in-service incurrence of hearing loss disability, but suggestively indicates that the in-service acoustic trauma had pertinent impact upon the Veteran's hearing acuity.

The Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation).  Unless the Board finds that the Veteran's testimony is not credible, an examiner may not ignore that lay evidence and base his/her opinion on the absence of in-service corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Here, the Board finds that the Veteran provided credible testimony at the August 2010  Board hearing.  Although his testimony was offered many years after service, there is nothing, except for such passage of time, which undermines the Veteran's credibility.

The Board believes that under the circumstances of this case the positive evidence must be viewed as being in a state of equipoise with the negative evidence.  The Board notes that the negative evidence presented in the March 2009 VA examination is diminished in probative value due to the confusing nature of the etiological opinion, which also appears to indicate finding that the Veteran's in-service hearing tests were consistent with chronic disability affecting the right ear.  With all evidence considered, and the apparent state of equipoise between the positive and negative evidence, the question of a nexus to service must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107.  Service connection for right ear hearing loss disability is therefore warranted.

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with regard to this issue since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in January 2008, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these 'downstream' issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

New and material evidence has not been received to reopen the issue of entitlement to service connection for hearing loss of the left ear.  To this extent, the appeal is denied.

New and material evidence has been received to reopen the issue of entitlement to service connection for hearing loss of the right ear.  To that extent, the appeal is granted.

Entitlement to service connection for right ear hearing loss is warranted.  To this extent, the appeal is granted.

New and material evidence has been received to reopen the issues of entitlement to service connection for left knee disability and right knee disability.  To that extent, the appeal is granted, subject to the directions set forth in the following Remand section of this decision.


REMAND

Now that the issues of entitlement to service connection for left and right knee disabilities have been reopened and are for consideration on the merits, the Board finds that additional development is necessary to permit appropriate fully informed appellate review of these issues.

In this case, the Veteran has not been afforded a VA examination addressing his claims of entitlement to service connection for left and right knee disability.  The Board finds that a VA examination is warranted to address these issues, and would be helpful in facilitating fully informed appellate review of the issues.

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Board finds that the McLendon criteria appear to have been met in this case.  The evidence of record establishes that the Veteran has diagnosed chronic disabilities of both knees.  The Veteran has submitted a copy of a service treatment record dated October 1974 that shows that the Veteran suffered a twisted left knee injury at that time.  As the claim of entitlement to service connection for a right knee disability is advanced on the theory that right knee disability has developed as a result of the contended service-connected left knee disability, the answers to the essential etiological questions concerning the left knee disability may give rise to important medical questions concerning whether the right knee disability has been caused or aggravated by the left knee disability.  There is currently insufficient competent medical evidence on file to make a decision on these claims.

Thus, the Board finds that the McLendon criteria are met in this case.  The Board finds that for both claimed disabilities remaining on appeal, there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with a service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under the circumstances, the Board finds that a VA examination with medical opinions is warranted for the issues of entitlement to service connection for left knee and right knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the claims file and take any appropriate action necessary to ensure that the Veteran has been provided all applicable VCAA notice in this case, including notice specific to claims of entitlement to service connection on a secondary basis.

2.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed (1) left knee disability, and (2) right knee disability.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All examination findings should be clearly reported.

The appropriate examiner should clearly identify all diagnoses of (1) left knee disability and (2) right knee disability.  As to each such current disability identified, the appropriate examiner should offer an opinion as to whether that disability is at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's active duty service.  Any available service treatment records referring to pertinent symptoms, and the Veteran's overall medical history, should be expressly discussed in connection with the medical opinion.  Additionally, the Veteran's own reported recollections regarding pertinent in-service events concerning each disability should be specifically discussed as appropriate.

In responding to the above, the examiner should specifically discuss the October 1974 service treatment record documenting an in-service left knee injury.

If the examiner finds that any current chronic left knee disability is at least as likely as not etiologically linked to the Veteran's military service, the examiner should then also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such left knee disability has caused or permanently aggravated any current chronic right knee disability.

A rationale should be furnished for all opinions.

3.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

4.  Following completion of the above, and any other necessary development, the issues remaining on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


